Appleton, C. J.
The issuing or the refusing to issue a writ of certiorari upon petition therefor, is a matter of judicial discretion. The rights of the parties are usually determined upon the hearing in the petition. If the alleged errors of record are purely technical, the court will not interfere. In the case before us, the writ was allowed to issue without any hearing on the petition.
The errors alleged to exist relate to the proceeding of the defendants in laying out and straightening Congress street. The writ requires the production of the record of the location, alteration, and laying out of the westerly portion of Congress street made in pursuance of the petition of Royal R. Burnham and others, dated April 16, 1866, and contained in the report of the joint standing committee of the city council, called the committee on laying out new streets, and the notices given by said committee of the time and *45place of their proposed proceedings in relation to said petition, &c. These papers are all before us at the instance of the plaintiff.
By the charter of the city of Portland, § 9, the city council “have exclusive authority to lay out, alter, or discontinue any and. all streets or public ways in the city of Portland, without petition therefor, and as far as extreme low-water mark.”
By the same section “ a joint standing committee of the two boards shall be appointed, whose duty it shall be to lay out, alter, widen, or discontinue any street or way in said city, first giving notice of the time and place of their proceeding to all parties interested, by an advertisement in two daily papers, printed in Portland, for at least one week previous to the time appointed.”
The notice, as appears by the return of the defendants, recites a petition to lay out and re-run the westerly portion of Congress street, with reference to straightening the lines of said street, and designates the time and place where and when the joint standing committee will meet the parties interested, and will adjudge and determine whether the public convenience requires said street or way to be laid out.
It would seem that there could be no misunderstanding as to the meaning of this.
The return of the committee recites the petition for straightening and otherwise improving the westerly portion of Congress street, and states that said committee “ gave due and legal notice to all parties interested therein of the time and place when they would meet to view the proposed public way, and hear the parties, by causing an advertisement thereof to be published in two daily papers in Portland, viz.: Portland Daily'Press and Portland Eastern Argus, for one week at least previous to the time appointed therefor,” &c.
The notice was published in the daily papers as required by § 9. It gave the time and place of hearing, and the purpose and object of the meeting. It was not necessary that the notice should be recited in the return. But by comparing one part with another, it appears that it contained the necessary facts. As the notice given *46is, at the instance of the plaintiff, produced, and made part of the case, we think the record sufficiently discloses that it was a legal one.
It is objected that the description of the street is too indefinite. “ The westerly part of Congress street ” is the part of the street to be straightened and altered. The street is definite. It is not denied there is such a street well defined and legally established. The westerly portion thereof must mean the westerly half of the street, and that is sufficiently clear and definite.
The action of the city council may be had without petition. The petition therefor could do no harm. The notice was to “re-run the westerly portion of Congress street with reference to straightening the fines of the street.” The notice gave to parties interested the purpose and object of them meeting. At this meeting, they adjudicated “ that public convenience and the necessities of the city required that the said street or public way should be laid out and straightened,” &c. The adjudication was upon the subject-matter for which the committee met.

Proceedings of the city government affirmed.

Walton, Dickerson, Barrows, and Danforts, JJ., concurred.
Tapley, J., concurred in the result.